Order entered August 28, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00401-CV

                   FINANCE OF AMERICA REVERSE, LLC, Appellant

                                                V.

                                CELIA A. HOPKEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16418

                                            ORDER
       Before the Court is appellant's August 26, 2019 second status report regarding

settlement. Appellant informs the Court that one term of the parties' agreement "remains to be

worked out," and the parties anticipate the agreement will be completed shortly.

       Based on the status report, we ORDER appellant to file either a motion to dismiss the

appeal or a third status report no later than September 27, 2019.



                                                       /s/   KEN MOLBERG
                                                             JUSTICE